In an action *144pursuant to RPAPL 601 and 631 to recover possession of real property, defendant appeals (1) from an order of the Supreme Court, Nassau County (Wager, J.), dated May 22, 1984, which, inter alia, denied its motion for summary judgment and granted plaintiff’s cross motion for summary judgment and (2), as limited by its brief, from so much of an order of the same court, dated June 14, 1984, as, upon reargument, adhered to the original determination.
Appeal from the order dated May 22, 1984, dismissed. That order was superseded by the order dated June 14, 1984, made upon reargument.
Order dated June 14,1984, affirmed insofar as appealed from, with costs, for reasons stated in the memorandum decision of Justice Wager at Special Term dated May 11,1984. Titone, J. P., Lazer, Thompson and Rubin, JJ., concur.